DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 18, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an image forming apparatus that executes a job, comprising: a microphone that detects a voice; and a hardware processor that controls switching of a position of voice detection by the microphone based on the job, wherein the image forming apparatus executes: a first job based on the voice detected by the microphone; and a second job different from the first job, and the hardware processor prohibits the image forming apparatus from executing the second job, on condition that the image forming apparatus is not executing the second job at the time when the microphone detects the voice.
Hironobu’700 shows a printer using a microphone to make adjustments based on detected sounds. Hironobu’700 shows do not include all the detailed combined limitations included in the claim including 
Dozen’684 shows using voice detection to perform functions in the printer. Dozen’684 do not include all the detailed combined limitations included in the claim including a microphone that detects a voice; and a hardware processor that controls switching of a position of voice detection by the microphone based on the job, wherein the image forming apparatus executes: a first job based on the voice detected by the microphone; and a second job different from the first job, and the hardware processor prohibits the image forming apparatus from executing the second job, on condition that the image forming apparatus is not executing the second job at the time when the microphone detects the voice, therefore this claim is allowable.
Claims 2-14, 16-17 depend on allowable claims therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IRIANA CRUZ/Primary Examiner, Art Unit 2675